ACCEPTED
                                                                                           14-14-00502-cr
                                                                            FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     2/16/2015 1:18:02 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                   CLERK


  Nos. 14-14-00501-CR, 14-14-00502-CR, and 14-14-00503-CR
                                        In the                           FILED IN
                                                                  14th COURT OF APPEALS
                               Court of Appeals                      HOUSTON, TEXAS
                                       For the                    2/17/2015 8:28:00 AM
                      Fourteenth District of Texas                CHRISTOPHER A. PRINE
                                                                           Clerk
                                     At Houston
                               

                       Nos. 1344552, 1344550, and 1344551
                        In the 180th Criminal District Court
                              Of Harris County, Texas
                               

                              TIMOTHY HEARNE
                                       Appellant
                                         V.
                            THE STATE OF TEXAS
                                   Appellee
                               

 STATE’S MOTION FOR EXTENSION OF TIME IN WHICH
             TO FILE APPELLATE BRIEF
                               


TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 10.1, 10.5(b) & 38.6(d),

moves for an extension of time within which to file its appellate brief. In support

of its motion, the State submits the following:

      1.     Appellant was charged with three counts of indecency with a child.

      2.     Appellant entered a plea of “not guilty” to all three allegations.
3.   A jury found appellant guilty as charged in all three cases and later
     assessed his punishment at confinement for 12 years per count
     (sentence runs concurrently).

4.   Appellant filed a written notice of appeal on June 11, 2014.

5.   Appellant’s brief was filed December 1, 2014.

6.   The State’s brief was due January 30, 2014.

7.   The State seeks an extension until March 13, 2015, to file its brief.

8.   The following facts are relied upon to show good cause for the
     requested extension:

     a. The undersigned attorney has filed 3 briefs in the last 30 days and
        has 5 more briefs due in the next 30 days.

     b. The State’s motion is not for purposes of delay, but so that justice
        may be done.
      WHEREFORE, the State prays that this Court will grant the requested

extension until March 13, 2015.



                                  Respectfully submitted,

                                   /s/ Bridget Holloway

                                  BRIDGET HOLLOWAY
                                  Assistant District Attorney
                                  Harris County, Texas
                                  Harris County Criminal Justice Center
                                  1201 Franklin, Suite 600
                                  Houston, Texas 77002
                                  (713) 755-5826
                                  Texas Bar No. 24025227
                                  holloway_bridget@dao.hctx.net
                          CERTIFICATE OF SERVICE

      This certifies the undersigned attorney requested that a copy of this

document be served to appellant’s attorneys via TexFile at the following email on

February 16, 2015:



      Tonya Rolland McLaughlin
      Attorney at Law
      Email: (not listed in brief, will use one, if any, on file with TexFile)




                                     /s/ Bridget Holloway

                                   BRIDGET HOLLOWAY
                                   Assistant District Attorney
                                   Harris County, Texas
                                   Harris County Criminal Justice Center
                                   1201 Franklin, Suite 600
                                   Houston, Texas 77002
                                   (713) 755-5826
                                   Texas Bar No. 24025227
                                   holloway_bridget@dao.hctx.net